The plaintiffs are the next of kin and heirs at law of Samuel Carter, who died intestate in Buncombe County. It is alleged in the plaintiffs' bill that, for the purpose of saving the expense and trouble of a regular administration, they came to an arrangement and understanding among themselves by which to settle and divide the estate of the said intestate; that they paid off most of the debts of the estate — some of them took the real estate for their share and the others the slaves and other property for theirs; that several of them had conveyed their property thus acquired and made deeds of conveyance for the same; that the defendants having a small debt of about $35, had applied to the county court and obtained letters of administration on the estate; that in virtue thereof he had commenced actions of trover against the recipients of the slaves, and were urging the same to judgment. The prayer of the bill is for an injunction to restrain the defendant from further (411) carrying on these suits, the plaintiffs offering to submit to a decree for the amount due to the defendant.
The defendant answered, explaining the reason of his taking the course attributed to him by the plaintiffs, but from the view taken of the case, the matters set forth are immaterial. On the coming in of the answer, the injunction which had been issued was ordered to be dissolved, and the plaintiffs appealed.
There is no error in the decretal order appealed from. By the plaintiffs' own showing, "for the purpose of saving the expense *Page 323 
and trouble of a regular administration," they took possession of the estate of Samuel Carter and divided it out among themselves, thus acting in direct violation of the statute, which prohibits such an irregular intermeddling with the estate of a deceased person, and subjects the parties to a penalty. It follows that the Courts cannot aid or protect them from the consequences of their own illegal acts. This is settled. Ramsey v.Woodward, 48 N.C. 508; Sharp v. Farmer, 20 N.C. 255. The case admits of no further discussion at this stage of the proceeding.
PER CURIAM.                                    Decretal order affirmed.
Cited: McNeill v. R. R., 135 N.C. 734.
(412)